The following opinion was filed September 19, 1955 :
Gehl, J.
{dissenting). It appears rather clearly that the conclusion of the majority is based upon the erroneous assumption that all settlements are made because the amount paid is, in the view of the payor, relatively small. As trial lawyers and judges well know, that is not always the case. In many instances there are circumstances other than the opportunity, to settle for what appears to be a small amount which induce a party to an automobile case to compromise a claim. For example, suppose that A with an excellent case should offer to pay B upon the latter’s alleged claim a small sum as “nuisance money.” B, satisfied that he has only a *452cclaim of no more than “nuisance” value, and being fully aware that A so considers it, accepts the offer. A makes the payment so as to acquire the opening and closing at the trial. Should he be precluded from litigating his claim ?
Another example. — A, his personal attorney, his insurance carrier and its attorney, B and his attorney and his insurance carrier and its attorney are all present at a pretrial conference and fully aware of what is taking place. It is likely that the trial will consume a number of days. Again B has a claim of only “nuisance” value. A’s insurance carrier settles B’s claim by payment of a small amount, thus leaving A to prosecute his own claim and relieving itself of the necessity of participating in a long trial. Should B’s release operate as the majority suggest?
These are but a few examples which, it appears to me, demonstrate the fallacy of the reasoning of the majority and the unsatisfactory results which will follow from their determination.
But, the majority say, A could in the instances cited, maintain the right to assert his claim by express reservation. Suppose however that B, willing to accept A’s offer of payment, should refuse to include in his release agreement a provision for reservation. I imagine that with all of the power which this court has, we could say “that would be too bad for A,” but I wonder if, under the circumstances we should do so.
There is no good reason for presuming that when A accepts a settlement from B for A’s claim against B arising out of an automobile collision, and when A gives a release to B for such claim, that B intended thereby to release A from any claim that B might have against A. If it is B’s intention by such compromise settlement to relinquish his claim against A, such intention may well be incorporated in the settlement contract. The parties ought to be left free to settle upon such *452dterms as they themselves desire and an artificial device ought not to be set up in the law whereby they are precluded from doing so.
I am authorized to state the Mr. Justice Steinle joins in this dissent.